Case 17-01302-JJG-11            Doc 2864 Filed 06/12/19 EOD 06/12/19 15:38:24                  Pg 1 of 2
                               SO ORDERED: June 12, 2019.




                               ______________________________
                               Jeffrey J. Graham
                               United States Bankruptcy Judge




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

In re:
                                                       Chapter 11
hhgregg, Inc., et al.,1
                                                       Case No. 17-01302-JJG-11
                                      Debtors.         (Jointly Administered)


                  ORDER APPROVING MOTION TO COMPROMISE AND SETTLE
                     CLAIMS ASSERTED IN ADVERSARY PROCEEDINGS
            This matter came before the Court on the Plaintiff’s Motion to Compromise and Settle

    Claims Asserted in Adversary Proceedings (the “Motion”). The Court, being duly advised in the

    premises, now finds the Motion should be GRANTED. It is therefore,

            ORDERED that the Settlement Agreement attached to the Motion as Exhibit A is hereby

    approved in all respects. It is further




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: hhgregg, Inc. (0538); Gregg Appliances, Inc. (9508); and HHG Distributing LLC (5875). The
location of the Debtors’ corporate headquarters is 755 W. Carmel Drive, Suite 207, Carmel, Indiana 46032.
Case 17-01302-JJG-11      Doc 2864     Filed 06/12/19    EOD 06/12/19 15:38:24        Pg 2 of 2



        ORDERED that Plaintiff is authorized to execute the Settlement Agreement and all other

 documents necessary to complete the settlement.

                                                   ###
